Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a heat exchanger tank (20a), including at least: external ribs (22a) and at least one reinforcement element (30a), where the external ribs are provided on an outer surface of the heat exchanger tank from one side of the heat exchanger tank to an opposite side of the heat exchanger tank (Figures 1a and 1b), where the at least one reinforcement element is engaged with an external tank portion (Figures 1b, 1c, 1d), where the at least one reinforcement element has limbs (31a) such that the limbs are separated by the external tank portion (Figure 1b) and the limbs are located between the external ribs (Figure 1d), where an internal profile of the at least one reinforcement element is complimentary to an external profile of the external tank portion (Figures 1a and 1b) such that the at least one reinforcement element is provided on the outer surface of the heat exchanger tank from one side of the heat exchanger tank to an opposite side of the heat exchanger tank (Figures 1a and 1b), and where the at least one reinforcement element is secured with retention means (26a, 32a) (Figures 1c, 1d).
The art of record discloses a heat exchanger tank (Somhorst US 2016/0010931) comprising: a heat exchanger tank (1), including at least: external ribs (2) and at least one reinforcement element (5), where the external ribs are provided on an outer surface 
The art of record also discloses a heat exchanger tank (Buchanan US 5,195,579) comprising: a heat exchanger tank (24), including at least: external ribs (Annotated Figures 1 and 2 of the 9/7/2021 Office Action and Col. 3, lines 12-26: The header 22 and the tank 24 have respective flanges “30, 42” that define ribs) and at least one reinforcement element (Annotated Figures 1 and 2 of the 9/7/2021 Office Action: There is a first reinforcement element 50 and a second reinforcement element 50), where an internal profile of the at least one reinforcement element is complimentary to an external profile of the external tank portion (Figure 2 and Col. 3, lines 48-68: At least part of the at least one reinforcement element has an internal profile that contacts, supports, or otherwise corresponds to an external profile of the external tank portion), and where the at least one reinforcement element is secured with retention means (Annotated Figure 1 and Figure 5 of the 9/7/2021 Office Action).  However, Buchanan does not teach or disclose the at least one reinforcement element having limbs such that (i) the limbs are separated by the external tank portion and such that (ii) the limbs are located between the external ribs as recited in claim 1.  Further, Buchanan does not teach or disclose the external ribs as provided on an outer surface of the heat exchanger tank from one side of the heat exchanger tank to an opposite side of the heat exchanger tank as recited in claim 1.
While the art of record teaches heat exchanger tanks that include external ribs and reinforcement elements, there does not appear to be a teaching found in the art or record that would suggest (i) providing external ribs on an outer surface of the heat exchanger tank from one side of the heat exchanger tank to an opposite side of the heat exchanger tank and (ii) providing the at least one reinforcement element with limbs that are both separated by the external tank portion and located between the external ribs as recited in claim 1 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763